Citation Nr: 1500767	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1979 to March 1985 and from June 2006 to October 2007 with additional service in the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In December 2013 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that testimony is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to ensure a total review of the evidence.

The Board also notes that the Veteran was granted a total disability rating based on individual unemployability in September 2012.


FINDING OF FACT

Giving her the benefit of the doubt, the Veteran has a neck disability that is etiologically related to her active duty service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).    

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that she initially injured her neck in a 1997 accident and that a subsequent fall during her active duty service has aggravated the condition.

A review of the service treatment records does not show a notation of a neck disability upon the Veteran's entrance examination.  However, a review of past medical records shows that the Veteran clearly had a chronic neck condition that began in 1997 with a fall and continued to give the Veteran chronic problems of varying degree during the early 2000s.

The Veteran was afforded a VA spine examination in May 2008.  The examiner opined that "it is more likely [than] not that the veteran's current cervical condition is a result of an injury she sustained on January 29, 1997."  

The examiner could not say "if the tour in Iraq had worsened her baseline manifestation without resorting to mere speculation" given the information present in the record.

The Board notes that the May 2008 VA examiner did not use the correct legal standard.  As discussed above, the question is whether there was clear and unmistakable evidence that the Veteran had a neck disability that pre-existed her active duty service (as opposed to whether it is more likely than not). 

If the answer to that question is yes, then the presumption of aggravation would apply.

The Veteran was afforded another VA neck examination in April 2012.  The examiner confirmed the diagnosis of degenerative disc disease of the cervical spine but did not provide any medical opinion.

Based on a review of the record, and giving the Veteran the benefit of the doubt, the Board finds that there is clear and unmistakable evidence that the Veteran had a neck disability that pre-existed her active duty service.  

As discussed above, there is significant documentation of a neck problem beginning in 1997.  Additionally, the May 2008 VA examiner, while not using the correct standard, did opine that the 1997 injury was the beginning of the Veteran's chronic neck problems.  

As there is clear and unmistakable evidence that the Veteran had a neck disability that pre-existed service, the Board must apply the presumption of aggravation.

As noted above, the presumption of aggravation states that any increase in the disability will be attributed to active duty service unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.

In this regard, the May 2008 examiner noted that it was not possible to determine if the Veteran's active duty service aggravated the Veteran's neck disability "without resorting to mere speculation."  Again, the Board notes that this is not the correct legal standard to apply.

Giving the Veteran the benefit of the doubt, and applying the presumption of aggravation, the Board finds that there is no clear and unmistakable evidence that the pre-existing neck disability was not aggravated by active duty service.

Accordingly, service connection for a neck disability is warranted.  The nature and extent of the problem related to service is not before the Board at this time. 


ORDER

Service connection for a neck disability is warranted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


